Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  July 8, 2016                                                            Robert P. Young, Jr.,
                                                                                     Chief Justice

  153356                                                                   Stephen J. Markman
                                                                                Brian K. Zahra
  153370-3                                                              Bridget M. McCormack
                                                                              David F. Viviano
                                                                          Richard H. Bernstein
                                                                                Joan L. Larsen,
                                                                                          Justices
  In re Estate of OLIVE RASMER.
  _________________________________________
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Plaintiff-Appellee,
  v                                            SC: 153356
                                               COA: 326642
                                               Bay Probate Court:
  RICHARD RASMER, Personal Representative      14-049740-CZ
  of the Estate of OLIVE RASMER,
                 Defendant-Appellant.
  _________________________________________/
  In re Estate of IRENE GORNEY.
  _________________________________________
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Plaintiff-Appellant,
  v                                            SC: 153370
                                               COA: 323090
                                               Huron Probate Court:
  ESTATE OF IRENE GORNEY,                      13-039597-CZ
             Defendant-Appellee.
  _________________________________________/
  In re Estate of WILLIAM B. FRENCH.
  _________________________________________
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Plaintiff-Appellant,
  v                                            SC: 153371
                                               COA: 323185
                                               Calhoun Probate Court:
  DANIEL GENE FRENCH, Personal                 2013-000992-CZ
  Representative for the Estate of WILLIAM
  B. FRENCH,
               Defendant-Appellee.
  _________________________________________/
  In re Estate of WILMA KETCHUM.
                                                                                         2

_________________________________________
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,
          Plaintiff-Appellant,
v                                                      SC: 153372
                                                       COA: 323304
                                                       Clinton Probate Court:
ESTATE OF WILMA KETCHUM                                14-028416-CZ
           Defendant-Appellee.
_________________________________________/
In re Estate of OLIVE RASMER.
_________________________________________
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,
          Plaintiff-Appellant,
v                                                      SC: 153373
                                                       COA: 326642
                                                       Bay Probate Court:
RICHARD RASMER, Personal Representative                14-049740-CZ
of the Estate of OLIVE RASMER,
               Defendant-Appellee.
_________________________________________/

        On order of the Court, the applications for leave to appeal the February 4, 2016
judgment of the Court of Appeals are considered, and they are GRANTED. The parties
shall address whether and to what extent: (1) MCL 400.112g-k permit the plaintiff to
seek estate recovery for medicaid services provided to an individual before that
individual received notification of the estate-recovery program from the plaintiff; (2)
estate recovery for such pre-notification services constitutes a violation of the
individual’s substantive and/or procedural due process rights; and (3) a challenge to the
plaintiff’s estate-recovery efforts under MCL 400.112g(4) is subject to judicial review.
The total time allowed for oral argument shall be 60 minutes: 30 minutes for the plaintiff,
followed by 30 minutes for the defendants. MCR 7.314(B).
                                                                                                               3


        Persons or groups interested in the determination of the issues presented in these
cases may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
should be filed in In re Estate of Olive Rasmer, SC 153356 only and served on the parties
in all cases.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 8, 2016
       d0705
                                                                             Clerk